A petition for certification of the judgment in A-3459-95T2 having been submitted to this Court, and the Court having considered the same;
And the Court having determined that the record before the trial court at the time of sentencing adequately supports the trial court’s conclusions in respect of the applicability of the following aggravating factors: 1. The risk that based on defendant’s prior record, he would commit another offense (Aggravating Factor Three); 2. The need to deter defendant and others from similar conduct (Aggravating Factor Nine); and 3. Defendant’s use of a fraudulently-obtained driver’s license between 1978 and 1985, which use was not disclosed to the court or the State by defendant and was not discovered until after defendant had entered his plea in the within matter (Aggravating Factor Ten);
And the Court having further determined that the record adequately supports the trial court’s finding that the aggravating factors were not outweighed by mitigating factors and that the trial court’s ten-year sentence for manslaughter was in accordance with applicable statutory standards and was based on adequate reasons and did not constitute a clear abuse of discretion;
And good cause appearing;
It is ORDERED that the petition for certification is granted, the judgment of the Appellate Division is reversed, and the sentence of the Superior Court, Law Division, is reinstated.